Case 2:18-cv-07480-JAK-MRW Document 218-9 Filed 12/20/19 Page 1 of 39 Page ID
                                 #:6456



   1 Mark T. Drooks – State Bar No. 123561
        mdrooks@birdmarella.com
   2 Paul S. Chan – State Bar No. 183406
        pchan@birdmarella.com
   3 Gopi K. Panchapakesan – State Bar No. 279586
        gpanchapakesan@birdmarella.com
   4 Jonathan M. Jackson – State Bar No. 257554
        jjackson@birdmarella.com
   5 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
     DROOKS, LINCENBERG & RHOW, P.C.
   6 1875 Century Park East, 23rd Floor
     Los Angeles, California 90067-2561
   7 Telephone: (310) 201-2100
     Facsimile: (310) 201-2110
   8
     Attorneys for Defendant Herbalife
   9 International of America, Inc.
 10
 11                              UNITED STATES DISTRICT COURT
 12               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 13
 14 MICHAEL LAVIGNE, et al.,                        CASE NO. 2:18-cv-07480-JAK (MRWx)
 15                     Plaintiffs,                 EXPERT REPORT OF ROBERT L.
                                                    KEHR IN SUPPORT OF
 16               vs.                               HERBALIFE’S OPPOSITION TO
                                                    PLAINTIFFS’ MOTION FOR CLASS
 17 HERBALIFE LTD., et al.,                         CERTIFICATION
 18                     Defendants.                 Date: February 10, 2020
                                                    Time: 8:30 A.M.
 19                                                 Crtrm.: 10B
 20                                                 Assigned to Hon. John A. Kronstadt
 21
 22
 23
 24
 25
 26
 27
 28
      3623225.1
                                      EXPERT REPORT OF ROBERT L. KEHR
Case 2:18-cv-07480-JAK-MRW Document 218-9 Filed 12/20/19 Page 2 of 39 Page ID
                                 #:6457


   1                         EXPERT REPORT OF ROBERT L. KEHR
   2
   3   1      I am providing this Expert Report at the request of Bird Marella Boxer Wolpert
   4   Nessim Drooks Lincenberg Rhow, P.C., attorneys for the Herbalife defendants in the
   5   putative class action brought by Rodgers, et al. I have been asked to state my opinions on
   6   whether the lawyers representing the putative class are governed by advertising and
   7   solicitation standards in their seeking class members and representatives, and if so
   8   whether their conduct provides a basis for their disqualification or other court response.
   9   Section 2 of the Report and the attached Exhibit “A” together describe my qualifications,
  10   and the attached Exhibit “B” identifies the materials I have reviewed in arriving at my
  11   opinions. Any assumptions that contributed to my opinions are stated explicitly in
  12   Section 4 of this Report. My opinions are mine alone and are based on my independent
  13   review of materials. This Declaration is based on the information so far known to me and
  14   might be supplemented if additional information later becomes available.
  15
  16   2      My qualifications. I have been asked to provide this Report because of my long-
  17   standing involvement with the professional responsibility of lawyers, which includes
  18   chairing the Professional Responsibility and Ethics Committee of the L.A. County Bar
  19   Assn., chairing the Standing Committee on Professional Responsibility and Conduct of
  20   the State Bar of California, serving as a member of the State Bar Commissions that over a
  21   number of years drafted California’s new Rules of Professional Conduct (effective as of
  22   November 1, 2018), and serving as an Adjunct Professor of Law at Loyola Law School
  23   teaching subjects that include the professional responsibilities of lawyers.
  24
  25   3      Introduction regarding choice of law. Choice of law issues are fairly common in
  26   determining the standards applicable to lawyers because lawyers often work in
  27   cooperation with lawyers licensed in different jurisdictions, and because lawyers
  28

                                                    -1-
Case 2:18-cv-07480-JAK-MRW Document 218-9 Filed 12/20/19 Page 3 of 39 Page ID
                                 #:6458


   1   frequently are engaged in conduct that affects person and events in other jurisdictions. A
   2   lawyer who appears of record in litigation universally is required to agree to conform to
   3   the Rules of Professional Conduct in effect in that jurisdiction. Because the events
   4   underlying this Expert Report related to the filing of a lawsuit in Florida, my analysis
   5   begins with Florida’s Rules of Professional Conduct, but it is possible that the Ohio or
   6   California Rules also might apply because Jason Jones is an Ohio lawyer and presumably
   7   was located in Ohio when some of the challenged conduct occurred, and because the
   8   putative class action now is pending in California. Unfortunately the Florida choice of
   9   law Rule, Fl. Rule 4-8.5, is particularly unhelpful. It states in full: “A lawyer admitted to
  10   practice in this jurisdiction is subject to the disciplinary authority of this jurisdiction
  11   although engaged in practice elsewhere.” The accompanying Florida Comment says only
  12   that conflict of law principles might apply in some situations but says nothing about the
  13   substance of those principles. It is my view that, in the absence of any Florida guidance,
  14   the choice of law standards are correctly set out in ABA Model Rule 8.5(a) and the
  15   identical Ohio and California rules bearing the same number. They state:
  16          (b) Choice of Law. In any exercise of the disciplinary authority of Ohio, the rules
  17          of professional conduct to be applied shall be as follows:
  18                  (1) for conduct in connection with a matter pending before a tribunal,
  19                  the rules of the jurisdiction in which the tribunal sits, unless the
  20                  rules of the tribunal provide otherwise;
  21                  (2) for any other conduct, the rules of the jurisdiction in which the
  22                  lawyer’s conduct occurred, or, if the predominant effect of the
  23                  conduct is in a different jurisdiction, the rules of that jurisdiction shall be
  24                  applied to the conduct. A lawyer shall not be subject to discipline if the
  25                  lawyer’s conduct conforms to the rules of a jurisdiction in which the
  26                  lawyer reasonably believes the predominant effect of the lawyer’s
  27                  conduct will occur
  28   Based on my assumption that all of the questioned lawyer conduct occurred for purposes

                                                      -2-
Case 2:18-cv-07480-JAK-MRW Document 218-9 Filed 12/20/19 Page 4 of 39 Page ID
                                 #:6459


   1   of the filing of the original federal court lawsuit in Florida, it is my opinion that the
   2   Florida Rules of Professional Conduct govern here. For reasons explained by the Florida
   3   Supreme Court,1 the pertinent Rule, numbered as Rule 7.3 in most jurisdictions is
   4   numbered in Florida as Rule 4-7.18. However, it is the substantive equivalent of Model
   5   Rule 7.3 (and the identically numbered California and Ohio Rules). Because the Florida
   6   Rule is considerably more extensive and detailed than either the Model Rule or those in
   7   other jurisdictions, because it is possible to address the questioned lawyer conduct
   8   without going into Florida’s elaborations and because the case law generally uses the
   9   Model Rule numbering, I will use the Model Rule numbering in the balance of this
  10   Report.
  11
  12   4      My opinions. My opinions are based on assumptions stemming from deposition
  13   testimony provided by Jennifer Ribalta, Patricia Rodgers, and Izaar Valdez; the
  14   deposition extracts on which I have relied are attached as Exhibit “C” to this Report.
  15   Each one testified that they first were contacted about being a member of the putative
  16   class or class representative when each received a soliciting telephone call. Ms. Ribalta
  17   testified that this initiating contact was from Jason Jones and that she had no prior
  18   relationship with him. Ms. Rodgers testified that her initiating call was from a woman
  19   who she did not believe to be a lawyer but an agency, and that she then was contacted by
  20   Jason Jones with whom she had no prior relationship. Ms. Valdez testified she was
  21   introduced to Jason Jones by her father, Felix Valdez; Mr. Valdez was a member and was
  22   a representative of the putative class when the action was filed. On this basis, I assume
  23   for purposes of this Expert Report that Mr. Jones either directly or indirectly contacted at
  24   least two members and representatives of the putative class through direct person-to-
  25   person communication, plus Mr. Valdez unless Mr. Jones’ communications with him are
  26
              1
  27           available at:
       https://www.floridasupremecourt.org/content/download/421522/4555521/sc11-1327.pdf#
  28   search=SC11-1327

                                                     -3-
Case 2:18-cv-07480-JAK-MRW Document 218-9 Filed 12/20/19 Page 5 of 39 Page ID
                                 #:6460


   1   shown to have been proper and Ms. Valdez unless her father is show to have acted
   2   independently of Mr. Jones.2
   3          4.1    Rule 7.3. The starting point for any inquiry about a lawyer’s solicitation is
   4   Rule 7.3. That Rule, in Florida and elsewhere, generally prohibits solicitation. Florida
   5   Rule 4-7.18(a)(1) is substantively the same as the Model, California, and Ohio Rules 7.3
   6   in using the following definition: “The term ‘solicit’ includes contact in person, by
   7   telephone, by electronic means that include real-time communication face-to-face such as
   8   video telephone or video conference ....” The key to this definition is that advertising
   9   rules recognize an essential difference between static advertising, such a billboards,
  10   newsletters, radio and television advertising and so on, and person-to-person
  11   communications. Static forms of advertising permit a potential client to make a measured
  12   decision about legal representation while person-to-person communications could permit
  13   a lawyer or a lawyer’s representative to utilize professional skills, experience, and status
  14   to intrude on and hurry a potential client’s decision-making. The Florida and comparable
  15   Rules elsewhere apply only when there is “no family or prior professional relationship.”3
  16          4.2    Rule 7.3 applies to class actions. The starting point in analyzing this issue
  17   is ABA Formal Op. 07-445 (2007). It concludes that “if ... plaintiffs' counsel's goal is to
  18   seek to represent the putative class member directly as a named party to the action or
  19   otherwise, the provisions of Rule 7.3, which governs lawyers' direct contact with
  20   prospective clients, applies.” The reason is that absent class members then are not
  21   considered to be clients of putative class counsel, and “[t]he fact that an action has been
  22   filed as a class action does not affect the policies underlying Rule 7.3 that prohibit the
  23
              2
  24           The prohibition in Florida Rule 4-7.18(a)(1) applies to solicitations by a lawyer
       and also those by a lawyer’s employee or agent.
  25
              3
               The quoted words are taken from Florida Rule 4-7.18(a)(1). Model Rule 7.3(b)(2)
  26
       similarly applies only when there is no “family, close personal, or prior business or
  27   professional relationship” with the lawyer or law firm (California and Ohio use this same
       Model Rule phrase in their versions of Rule 7.3). The language differences are not
  28   pertinent here.

                                                    -4-
Case 2:18-cv-07480-JAK-MRW Document 218-9 Filed 12/20/19 Page 6 of 39 Page ID
                                 #:6461


   1   types of contact with prospective clients that have serious potential for overreaching and
   2   other abuse.” This conclusion has been widely accepted. See, e.g., Farrow v. Ammari of
   3   Louisiana, Ltd, 2017 WL 2812930, at *10 (E.D. La. 2017); Mendez v. Enecon Northeast
   4   Applied Polymer Sys., Inc., 2015 WL 4249219, at *3 (E.D.N.Y. 2015); Spagnuoli v.
   5   Louie's Seafood Rest., LLC, 20 F. Supp. 3d 348, 358 (E.D.N.Y. 2014); Johnson v.
   6   Bankers Life & Cas. Co., 2013 WL 5442374, at *2, n.1 (W.D. Wis. 2013); and Berndt v.
   7   California Dep't of Corr., 2010 WL 5209384, at *2, n. 6 (N.D. Cal. 2010).4
   8          4.3     Class action consequences of a Rule 7.3 violation. Just as there is no
   9   question that Rule 7.3 applies to the conduct of a lawyer for a putative class, there is no
  10   question that courts have a variety of remedies available for use when the putative class
  11   lawyer violates Rule 7.3. See, e.g., Reliable Money Order, Inc. v. McKnight Sales Co.,
  12   704 F.3d 489, 498-99 (7th Cir. 2013) (recognizing that a Rule 7.3 violation by putative
  13   class counsel can result in the denial of certification); Edwards v. First Am. Corp., 289
  14   F.R.D. 296, 302 (C.D. Cal. 2012) (to the same effect); Bennett v. Advanced Cable
  15   Contractors, Inc., 2012 WL 1600443, at *11 (N.D. Ga. 2012) (finding a Rule 7.3
  16   violation as to two Plaintiffs who opted in to the class after prohibited communications
  17   and requiring that they file renewed Consent Forms to join the case); Hamm v. TBC
  18   Corp., 597 F. Supp. 2d 1338, 1353 (S.D. Fla. 2009) (lawyers’ telephone solicitation of
  19   opt-in plaintiffs before certification violated Rule 7.3, and court barred the lawyers from
  20   representing any future opt-in client not directly associated with the named plaintiffs);
  21   Kaufman v. Am. Family Mut. Ins. Co., 2008 WL 1806195, at *5 (D. Colo. 2008) (finding
  22   telephonic potential class member solicitation violated Colorado Rule 7.3 and protective
  23   order and, after considering that the purposes of discovery sanctions include “deterring
  24
  25
              4
               Cf. Kennedy v. United Healthcare of Ohio, Inc., 206 F.R.D. 191 (S.D. Ohio 2002)
  26
       has language to the contrary, but it uses “solicit” only in the sense of “seek” and without
  27   reference to Rule 7.3 or its policy concerns. I do not disagree that a lawyer may use
       advertising to seek class members and representatives so long as the advertising complies
  28   with Rule 7.1.

                                                    -5-
Case 2:18-cv-07480-JAK-MRW Document 218-9 Filed 12/20/19 Page 7 of 39 Page ID
                                 #:6462


   1   future litigation abuse, punishing present litigation abuse, compensating victims of
   2   litigation abuse, and streamlining court dockets and facilitating case management” (Id. at
   3   *7), denying class certification, ordering Plaintiff’s counsel to pay the legal fees and costs
   4   incurred by Defendant for the depositions of the claimants contacted by Plaintiff's counsel
   5   and preparation of the Motion for Sanctions and reply brief (Id.) and referring Plaintiff’s
   6   counsel to the Court’s Committee on Conduct (Id. at *6), among other things); and
   7   Cavallaro v. U. Mass Mem'l Health Care Inc., 2010 WL 3609535, at *6 (D. Mass. 2010)
   8   (commenting that a facially-valid opt-in consent might prove to be invalid if it was the
   9   product of unethical solicitation).
  10
  11   5      Conclusion. It is my opinion that Mr. Jones repeatedly violated Rule 7.3 - Florida
  12   Rule 4-7.18 - through in-person solicitations of potential class members and
  13   representatives. These violations can have civil as well as disciplinary consequences that
  14   include, among other things, rejection of class status. The consequences are within the
  15   court’s discretion based on the evidence provided to it, and as an expert witness I do not
  16   comment on the ultimate result in this situation.
  17
  18
  19   December 12, 2019.
  20                                              ___________________________
  21                                              Robert L. Kehr

  22
  23
  24
  25
  26
  27
  28

                                                    -6-
Case 2:18-cv-07480-JAK-MRW Document 218-9 Filed 12/20/19 Page 8 of 39 Page ID
                                 #:6463


   1                                       EXHIBIT “A”
   2
   3               ROBERT L. KEHR - Cornell University (B.A., 1966); Columbia University
   4 (J.D., 1969); Member: California State Bar Commission for the Revision of the Rules of
   5 Professional Conduct (2005-2017); California State Bar Standing Committee on
   6 Professional Responsibility and Conduct (Member: 1996-2001, Chair, 1999-2000 and
   7 Special Advisor: 2000-01); Professional Responsibility and Ethics Committee of the Los
   8 Angeles County Bar Association (Member: 1981-Present and Chair: 1986-87); Evaluation
   9 of Professional Standards Committee of the Los Angeles County Bar Association (Member:
  10 1988 - merged into PREC); Member: American Law Institute; Member: Association of
  11 Professional Responsibility Lawyers; Adjunct Professor - Loyola Law School; Author: “A
  12 Trial Lawyer’s Guide to Rule 3.3" (to be published by the Litigation Section of the
  13 California Lawyers Assoc. in 2020); “The Troubled History of the Business Transactions
  14 Rule” - July/August 2019 issue of Los Angeles Lawyer; “The Lawyer as Director” - April
  15 2018 Los Angeles County Bar Updates; “The Lawyer as Escrow Holder” - March 2018 Los
  16 Angeles County Bar Updates; “Lawyer Ethics in Real Estate Transactions” - ABA Probate
  17 & Property, Vol. 26, No. 2 (Mar/Apr 2012) (with Prof. Roger Bernhardt); “The Lawyer as
  18 Scrivener” - Los Angeles Lawyer (2011), Vol. 34, No. 6, p. 20; “Midcourse Corrections:
  19 Being Professionally Responsible in Property Transactions” - 34 CEB Real Property Law
  20 Reporter 123 (July 2011) (with Prof. Roger Bernhardt); “When a Lawyer-Mediator Prepares
  21 the Settlement Agreement” - ABA/BNA Lawyers' Manual on Professional Conduct (2011),
  22 Vol. 27, No. 12; “Principles or Rules: What is the Best Approach to Regulation?” Los
  23 Angeles Daily Journal, August 12 and August 13, 2010; “Lawyer Error: Malpractice,
  24 Fiduciary Breach, or Disciplinable Offense?” - 29 W.St.U.L.Rev. 235 (2002); “Update on
  25 Conflicts of Interest” - Los Angeles Lawyer (2000), Vol. 23, No. 4 p. 33; “Ruling on the
  26 Rules” - Los Angeles Lawyer (1998), Vol. 21 No. 4 p. 37; Peck & Kehr, “Ruling on the
  27 Rules” - Vol. 21 No. 4, p. 37 Los Angeles Lawyer (1998); “The Changing Law of Lease
  28 Assignments” - Real Estate Review, Vol. 11 No. 2 p. 54, (1981); “Lease Assignments: The

                                                -7-
Case 2:18-cv-07480-JAK-MRW Document 218-9 Filed 12/20/19 Page 9 of 39 Page ID
                                 #:6464


   1 Landlord's Consent” - 55 California State Bar Journal 108 (1980); “The Application of
   2 Green v. Superior Court to Non-Residential Realty” - 1 Los Angeles Lawyer 30 (1979).
   3 Arbitrator: Los Angeles County Bar Attorneys Fee Arbitration Committee, (1980-Present).
   4
   5         Currently practice limited to transactional matters and consultation and expert
   6 testimony concerning legal ethics and standard of care issues. Frequent lecturer on lawyer
   7 responsibilities.
   8
   9 Robert L. Kehr was a speaker or one of the panelists at the following programs:
  10         1.     “Disclosure Pitfalls for Lawyers: Partners, Brokers, and Other Fiduciaries
  11 in Real Estate Transactions.” This program was given under the auspices of the Real
  12 Estate Committee of the Los Angeles County Bar Association on May 18, 1995.
  13         2.     “Breaking Up is Hard to Do: Ethical Issues in Lateral Transfers and Law
  14 Firm Dissolutions.” This program was given under the auspices of the Los Angeles
  15 County Bar Association Committee on Professional Responsibility and Ethics on June
  16 22, 1995.
  17         3.     “Engagement, Disengagement, and Non-Engagement Letters.” This
  18 program was given under the auspices of the Business Law Section of the State Bar of
  19 California as part of the annual spring program on June 23, 1995.
  20         4.     “Managing Civil Conflicts of Interest In and Out of Court.” This program
  21 was given under the auspices of the Los Angeles County Bar Association on October 21,
  22 1995.
  23         5.     “Conflicts of Interest.” This program was sponsored by the California
  24 Continuing Education for the Bar on January 23, 1997.
  25         6.     “The Application of Advertising & Solicitation Rules to the Internet”.
  26 This program was sponsored by the Law Firm of Jackson & Lewis on March 18, 1997.
  27         7.     “Recognizing and Avoiding Conflicts of Interest.” This program was
  28 presented to the Los Angeles Consumer Lawyers Association on July 10, 1997.

                                                 -8-
Case 2:18-cv-07480-JAK-MRW Document 218-9 Filed 12/20/19 Page 10 of 39 Page ID
                                  #:6465


    1         8.     “Recent Developments in Legal Ethics.” This program was presented to
    2 the California State Bar at its September 13, 1997 annual meeting.
    3         9.     “Ethics Issues in Buying and Selling Businesses.” This program was
    4 presented by CLE International as part of a 2-day program on December 4, 1997.
    5         10.    “Conflicts: Traps and Consequences for Lawyer and Insurers.” This
    6 program was presented by the Assoc. of So. Cal. Defense Counsel on February 5, 1998
    7         11.    “Legal Ethics in Land Use Matters”. This program was presented by CLE
    8 International on April 30, 1998.
    9         12.    “Recent Developments in Professional Responsibility.” This program was
   10 presented to the California State Bar at its October 1-4, 1998 annual meeting.
   11         13.    “What Every Lawyer Needs to Know About Conflicts of Interest.” This
   12 program was presented to the California State Bar at its October 1-4, 1998 annual
   13 meeting.
   14         14.    “Ethics Issues in Buying and Selling Businesses.” This program was
   15 presented by CLE International as part of a 2-day program on February 26, 1999.
   16         15.    “Methods for Identifying and Avoiding Conflicts.” This program was
   17 presented to the California State Bar at its October 2, 1999 annual meeting.
   18         16.    “Conflicts of Interest.” This program was presented to the Sonoma County
   19 Bar Association on November 30, 1999.
   20         17.    “Ethics Issues in Cutting Edge Fee Arrangements.” This program was
   21 presented at the Beverly Hills Bar Association on April 29, 2000.
   22         18.    “The Ethics of Taking Stock for Services.” This program was presented at
   23 the Annual Statewide Ethics Symposium on June 17, 2000, at Western States University
   24 School of Law.
   25         19.    “Methods for Identifying and Avoiding Conflicts.” This program was
   26 presented to the California State Bar at its September 2000 annual meeting.
   27         20.    “Conflicts of Interest: An In-Depth Analysis for Corporate and Private
   28 Counsel.” This program was presented by PLI on December 14, 2000 (Los Angeles)

                                                  -9-
Case 2:18-cv-07480-JAK-MRW Document 218-9 Filed 12/20/19 Page 11 of 39 Page ID
                                  #:6466


    1 and January 12, 2001 (San Francisco).
    2         21.   “Navigating the Ethical Maze of Elder Law, Estate Planning and Fiduciary
    3 Conflicts: Practical Strategies both to Serve our Clients and Avoid Malpractice” which
    4 was presented to the Beverly Hills Bar Association on May 30, 2001.
    5         22.   “Non-Consensual Ethics Screening for Private Lawyers” which was
    6 presented at the Annual Statewide Ethics Symposium on June 16, 2001, at Western
    7 States University School of Law.
    8         23.   “A Review of Fees, Fee Agreements, Fee Collections, Unconscionability,
    9 and Non-Standard Fee Arrangements” which was presented to the State Bar of
   10 California at its September 8, 2001 annual meeting.
   11         24.   “The Going Rate: Entertainment Economics by the Numbers” [legal ethics
   12 aspects] which was presented at the USC/Beverly Hills Bar Association 47th Annual
   13 Entertainment Law Institute on September 15, 2001.
   14         25.   “Recognizing and Avoiding Conflicts of Interest” which was presented by
   15 CEB on November 7 (San Diego), November 17 (Costa Mesa), and December 8, 2001
   16 (Los Angeles).
   17         26.   “Conflicts of Interest: An In-Depth Analysis for Corporate and Private
   18 Counsel” which was presented by PLI on December 14, 2001 (San Francisco) and
   19 January 11, 2002 (Los Angeles).
   20         27.   “Legal Ethics 2002-2003 - Current Developments” which was presented
   21 by PLI (Los Angeles) on January 10, 2003.
   22         28.   “The Role and Responsibility of Lawyers” which was presented at
   23 Pepperdine Law School, MDR program on January 21, 2003.
   24         29.   “Ethics” which was presented at the 15th Annual Educational Conference
   25 of the California Alliance of Paralegal Association program on June 21, 2003.
   26         30.   “Advanced Problems in Conflicts of Interest” which was presented at the
   27 Annual Statewide Ethics Symposium on June 28, 2003, at Whittier Law School, Costa
   28 Mesa.

                                                -10-
Case 2:18-cv-07480-JAK-MRW Document 218-9 Filed 12/20/19 Page 12 of 39 Page ID
                                  #:6467


    1        31.    “Buying & Selling a Business” which was presented by Sterling Education
    2 Services on November 14, 2003 in Pasadena.
    3        32.    “Legal Ethics - Current Developments” which was presented by PLI on
    4 January 9, 2004, in Los Angeles.
    5        33.    “The Essentials of Legal Ethics: The Lawyers' Responsibilities and
    6 Conflicts of Interest” which was presented by CLE International in Los Angeles on
    7 January 23, 2004.
    8        34.    “The Role and Responsibility of Lawyers” which was presented at
    9 Pepperdine Law School, MDR program on February 2, 2004.
   10        35.    “An Attorney's Duties to the Court and Opposing Counsel” which was
   11 presented by Consumer Attorneys of Los Angeles Annual Las Vegas Convention on
   12 August 29, 2004.
   13         36.   “Legal Ethics - Current Developments” which was presented by PLI on
   14 January 14, 2005, in Los Angeles.
   15        37.    “The Ethics of Referral Fees” which was presented by the Southern
   16 California Council of Elder Law Attorneys on February 9, 2005.
   17        38.    “The Role and Responsibility of Lawyers” which was presented at
   18 Pepperdine Law School, MDR program on March 2, 2005.
   19        39.    “Relationship Agreements” which was presented by The Seminar Group
   20 on March 4, 2005, in Los Angeles.
   21        40.    “Ethics and Conflict of Interest” which was presented at The Family Law
   22 Study Group on May 10, 2005, in Los Angeles.
   23        41.    “Legal Ethics for Real Estate Attorneys” which was presented by the Los
   24 Angeles County Bar Association and the American Bar Association on December 7,
   25 2005, in Los Angeles.
   26        42.    “The Work of the Commission for the Revision of the Rules of
   27 Professional Conduct” which was presented at the Annual Statewide Ethics Symposium
   28 on May 6, 2006, at Santa Clara Law School.

                                               -11-
Case 2:18-cv-07480-JAK-MRW Document 218-9 Filed 12/20/19 Page 13 of 39 Page ID
                                  #:6468


    1        43.    “Legal Ethics in ADR” which was presented at the ADR conference at
    2 Pepperdine Law School on May 20, 2006.
    3        44.    “Legal Ethics Issues of the California Environmental Quality Act” which
    4 was presented by CLE International on August 14, 2006, in Los Angeles.
    5        45.    “Legal Ethics” which was presented by CEB on November 18, 2006, in
    6 Anaheim and December 9, 2006, in Los Angeles.
    7        46.    “Ethical Issues for Business Lawyers” which was presented by the
    8 California Bankers Association's Bank Counsel Seminar on March 30, 2007, in Dana
    9 Point, California.
   10        47.    “Ethics Update: The Latest Recent Developments and Proposed New
   11 Rules from the California Rules Revision Commission” which was presented by CEB on
   12 November 16 and December 8, 2007 in Anaheim and Los Angeles.
   13        48.    “Potpourri of Ethics: Conflicts and Updates on Important Developments”
   14 which was presented by the Beverly Hills Bar on November 30, 2007, in Beverly Hills.
   15        49.    “Residential Landlord-Tenant Law” (legal ethics aspects) which was
   16 presented by Sterling Education Services on March 27, 2008, in Santa Monica.
   17        50.    “Nuts and Bolts of Ethics” which was presented by The California Political
   18 Attorneys Association on September 6, 2008, in Universal City.
   19        51.    “What Every Lawyer Needs to Know About the Upcoming Changes to the
   20 Rules of Professional Conduct” which was jointly sponsored by the Rules Revision
   21 Commission and the Inns of Court and was presented at the State Bar Convention on
   22 September 25, 2008, in Monterey, California.
   23        52.    “Ethics Update: The Latest Recent Developments and Proposed New
   24 Rules from the California Rules Revision Commission” which was presented by CEB on
   25 December 5, 2008, in Los Angeles.
   26        53.    “Re-Forming the California Rules of Professional Conduct” which was
   27 presented at the State Bar 13th Annual Ethics Symposium on May 2, 2009, in San Diego.
   28        54.    “Ethics Update 2010: Recent Developments and Proposed New Rules

                                                -12-
Case 2:18-cv-07480-JAK-MRW Document 218-9 Filed 12/20/19 Page 14 of 39 Page ID
                                  #:6469


    1 from the California Rules Revision Commission” which was presented by CEB on
    2 January 15, 2010 in Orange County and on January 29, 2010, in Los Angeles.
    3        55.    “Criminal Defense and the New Rules of Professional Conduct” which
    4 was presented by the Los Angeles County Bar Association on January 16, 2010, in Los
    5 Angeles.
    6        56.    “The ABCs of Conflicts of Interest” which was presented in Temecula,
    7 California on January 30, 2010.
    8        57.    “Landlord-Tenant Law Update” which was presented by Sterling
    9 Education Services in Pasadena on June 17, 2010.
   10        58.    “Attorney Fee Agreements & Fee Disputes: Basics and Recent
   11 Developments” which was presented by CEB in Los Angeles on August 20, 2010.
   12        59.    “The Proposed New California Rules of Professional Conduct” which was
   13 presented by BNA on November 11, 2010 as a webinar.
   14        60.    “Ethics Update 2011: Recent Developments and Proposed New Rules
   15 from the California Rules Revision Commission” which was presented by CEB on
   16 January 21, 2011 in Orange County and on January 28, 2011, in Los Angeles.
   17        61.    “Foreshadowing: California's New Proposed Rules of Professional
   18 Conduct” which was presented by California Society for Healthcare Attorneys on
   19 April 10, 1011 in Los Angeles.
   20        62.    “The Proposed New California Rules of Professional Conduct” which was
   21 presented by BNA on October 19, 2011 as a webinar.
   22        63.    “A Selected Introduction to Contingency Fees, Non-Refundable Fees, and
   23 Lawyer-Client Business Transactions” which was presented on November 30, 2011 as an
   24 in-house seminar at King, Holmes, Paterno & Berliner, LLP in Los Angeles.
   25        64.    “Advance Consents to Conflicts of Interest” which was presented on
   26 December 3, 2011 by the Los Angeles County Bar Association in Los Angeles.
   27        65.    “Ethics Update 2012: Recent Developments and Proposed New Rules
   28 from the California Rules Revision Commission” which was presented by CEB on

                                               -13-
Case 2:18-cv-07480-JAK-MRW Document 218-9 Filed 12/20/19 Page 15 of 39 Page ID
                                  #:6470


    1 January 20, 2012 in Orange County and on January 27, 2012, in Los Angeles.
    2        66.    “Transactional Conflicts of Interest” which was presented to USC Law
    3 School LLM students on February 6, 2012.
    4        67.    “Navigating Common Ethical Dilemmas,” which was presented on
    5 May 17, 2012 by the Los Angeles Paralegal Association at Abraham Lincoln University
    6 School of Law in Los Angeles.
    7        68.    “The No-Contact Rule: Up Close and Personal,” which was presented on
    8 May 19, 2012 at the State Bar's Statewide Ethics Symposium to be held at Hastings
    9 School of Law.
   10        69.    “Attorney-Client Privilege” which was presented on June 13, 2012 by the
   11 Kern County Bar Association at the Petroleum Club in Bakersfield, California.
   12        70.    “Ethics for Criminal Defense Lawyers” which was presented on
   13 August 30, 2012 as a firm-wide teleconference for the Kavinoky Law Firm.
   14        71.    “Ethics Update 2013: Recent Developments and Proposed New Rules
   15 from the California Rules Revision Commission” which was presented by CEB on
   16 January 18, 2013 in Los Angeles and on January 25, 2013 in Orange County.
   17        72.    “Ethical Rules for Healthcare Lawyers: What You Don't Know Can Harm
   18 You (And Your Clients)” which was presented by the California Society of Health
   19 Attorneys on April 13, 2013 in Newport Beach, California.
   20        73.    “Legal Ethics, Recent Developments & Emerging Rules” presented by the
   21 Association of Business Trial Lawyers on May 7, 2013 in Los Angeles.
   22        74.    “Avoiding Conflicts in Representing a Closely-Held Business” presented
   23 by CEB as a webinar on September 24, 2013.
   24        75.    “Selected Issues in Attorneys Fees” presented on December 7, 2013 by the
   25 Los Angeles County Bar Association in Los Angeles.
   26        76.    “OCBA Ethics Update 2013” presented by the Orange County Bar
   27 Association on December 14, 2013 in Newport Beach.
   28        77.    “Legal Ethics in Probate and Trust Matters” presented on May 14, 2014 by

                                                -14-
Case 2:18-cv-07480-JAK-MRW Document 218-9 Filed 12/20/19 Page 16 of 39 Page ID
                                  #:6471


    1 the Kern County Bar Association in Bakersfield, California.
    2         78.   “An Introduction to Conflicts of Interest” videotaped on June 19, 2014 for
    3 AttorneyCredits.com.
    4         79.   “Legal Fees, Fee Agreements, and Fee Collectibility” presented by
    5 Concord Law School on June 21, 2014 in Pasadena.
    6         80.   “Recent Developments in California Legal Ethics” videotaped for CEB on
    7 July 19, 2014.
    8         81.   “Ethical Issues in Law Office Marketing” presented by the Beverly Hills
    9 Bar Association on November 5, 2014.
   10         82.   “Conflicts of Interest” presented by the Los Angeles County Bar Assoc.
   11 Prof. Responsibility and Ethics Comm. on December 6, 2014 in Los Angeles.
   12         83.   “OCBA Ethics Update 2014” presented by the Orange County Bar
   13 Association on December10, 2014 in Irvine.
   14         84.   "Conflicts of Interest and Disqualification Arising from Prior Client
   15 Representations: What Are the Rules?" presented by COPLI as a webinar on January 13,
   16 2015.
   17         85.   "Selected Issues in Legal Ethics for Health Lawyer" presented by the Los
   18 Angeles County Bar Section on Health Law on January 15, 2015.
   19         86.   “Probate Symposium” presented by the San Bernardino County Bar
   20 Association on May 27, 2015.
   21         87.   “Selected Issues in Legal Ethics” presented by the California Association
   22 of Realtors on August 6, 2015.
   23         88.   “The Past Year in Review: Recent Developments in the Law of
   24 Lawyering” presented by the State Bar's Committee on Professional Liability Insurance
   25 at the State Bar Annual Meeting in Anaheim on October 10, 2015.
   26         89.   “Recent Developments in California Legal Ethics” videotaped for CEB on
   27 December 1, 2015.
   28         90.   “OCBA Ethics Update 2015” presented to the Orange County Bar

                                                 -15-
Case 2:18-cv-07480-JAK-MRW Document 218-9 Filed 12/20/19 Page 17 of 39 Page ID
                                  #:6472


    1 Association on December 5, 2015.
    2        91.    “Ethical Keys: Client Identity, Conflicts, and More” presented to the
    3 Group Legal Services meeting of the California Teachers' Association in Costa Mesa on
    4 February 6, 2016.
    5        92.    “Doing Business with Your Client: The Problems, Pitfalls and Issues in
    6 Lawyer-Client Transactions” presented to the Southern California Business Litigation
    7 Inn of Court on March 3, 2016.
    8        93.    “Common Mistakes Made in Drafting Contingency Fee Agreements and
    9 How to Avoid Them” presented by COPLI as a webinar on April 19, 2016.
   10         94.   “The Formation, Scope, and Termination of a Lawyer-Client Relationship”
   11 presented by COPLI on September 29, 2016 at the State Bar annual meeting.
   12        95.    “OCBA Ethics Update 2016” presented to the Orange County Bar
   13 Association on December 3, 2016.
   14        96.    “What you don’t know, but should, about the New California Rules of
   15 Professional Conduct” presented at the Annual Statewide Ethics Symposium on
   16 April 21, 2017 at Loyola Law School, Los Angeles.
   17        97.    “OCBA Ethics Update 2017” presented to the Orange County Bar
   18 Association on September 28, 2017.
   19        98.    “Conflicts Analysis in the Representation of Governmental Entities and
   20 Agencies” presented in-house to Meyers Nave on May 22, 2018.
   21        99.    “Brave New World: What Business Lawyers Need to Know about the Sea
   22 Change to new Rules of Professional Conduct” presented to the Beverly Hills Bar
   23 Association on July 12, 2018.
   24        100.   “The New Rules of Professional Conduct” presented to the Los Angeles
   25 County Bar Association on August 21, 2018.
   26        101.   “California’s New Rules of Professional Conduct: BE PREPARED!”
   27 presented to the Orange County Bar Association on October 17, 2018.
   28        102. “An Introduction to California’s New Rules of Professional Conduct”

                                                -16-
Case 2:18-cv-07480-JAK-MRW Document 218-9 Filed 12/20/19 Page 18 of 39 Page ID
                                  #:6473


    1 presented in-house to Bird, Marella, Boxer, Wolpert, Nessim, Drooks & Lincenberg,
    2 APC on October 24, 2018 in Los Angeles.
    3         103. “An Introduction to California’s New Rules of Professional Conduct”
    4 presented in-house to Klein DeNatale Goldner on October 27, 2018 at Bakersfield.
    5         104. “An Introduction to California’s New Rules of Professional Conduct”
    6 presented in-house to Pachulski Stang Ziehl & Jones on November 19, 2018 in Los
    7 Angeles.
    8         105. “OCBA Ethics Update 2018” presented to the Orange County Bar
    9 Association on November 29, 2018.
   10         106. “An Introduction to California’s New Rules of Professional Conduct”
   11 presented in-house to Shartsis Friese, LLP on January 14, 2019 in San Francisco.
   12         107. “The New Rules of Professional Conduct” presented at the Mexican-
   13 American Bar Association on January 26, 2019 at Loyola Law School, Los Angeles.
   14         108. “An Introduction to California’s New Rules of Professional Conduct’
   15 presented to the Century City Bar Assoc. on January 31, 2019.
   16         109. “Tips & Training: Navigating Attorney-Client Fee Disputes” presented via
   17 the internet CLE Program and hosted by the National Association of Legal Fee Analysis
   18 on March 14, 2019.
   19         110. “An Introduction to California’s New Rules of Professional Conduct”
   20 presented to the American College of Trust and Estate Counsel on March 23, 2019 in La
   21 Quinta, California.
   22         111. “New Rules for Trust & Estate Lawyers” presented to the South Bay Bar
   23 (Trusts and Estates sections) and South Bay Estate Planning Council on July 11, 2019 in
   24 Torrance, California.
   25         112. “The Role of Non-Attorneys in Access to Justice: A Discussion with the
   26 State Bar of California” on August 27, 2019 at the Los Angeles County Bar Association.
   27         113. “Minor’s Counsel Training: Professional Responsibilities: Knowing the
   28 difference between what you have a right to do and what is right to do.” - presented as

                                                 -17-
Case 2:18-cv-07480-JAK-MRW Document 218-9 Filed 12/20/19 Page 19 of 39 Page ID
                                  #:6474


    1 the Los Angeles County Bar Assoc. November 19, 2019
    2        114. “Ethics in IP Enforcement" presented by the Los Angeles Chapter of the
    3 Copyright Society of the USA in Century City on November 21, 2019.
    4        115. “OCBA Ethics Update 2019” presented to the Orange County Bar
    5 Association on December 4, 2019.
    6        116. “Legal Ethics for Trust & Estate Lawyers” to be presented to the UCLA/
    7 CEB Estate Planning Institute on April 25th, 2020 at the Marina del Rey Marriott.
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                -18-
Case 2:18-cv-07480-JAK-MRW Document 218-9 Filed 12/20/19 Page 20 of 39 Page ID
                                  #:6475


    1                                       EXHIBIT “B”
    2                                MATERIALS REVIEWED
    3
    4 Rodgers, et al. v. Herbalife, Ltd. et al. Class Action Complaint (S.D. Fl.)
    5 Attached selections from depositions of Jennifer Ribalta, Patricia Rogers, and Izaar
    6         Valdez
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                  -19-
Case 2:18-cv-07480-JAK-MRW Document 218-9 Filed 12/20/19 Page 21 of 39 Page ID
                                  #:6476


    1                                EXHIBIT “C”
    2                          DEPOSITION EXTRACTS
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                         -20-
Case 2:18-cv-07480-JAK-MRW Document 218-9 Filed 12/20/19 Page 22 of 39 Page ID
                                  #:6477

 1                     UNITED STATES DISTRICT COURT
 2        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 3
 4     MICHAEL LAVIGNE, et al.,
 5                       Plaintiffs,
 6     vs.                                 CASE NO.:
 7     HERBALIFE LTD., et al.,             2:18-CV-07480-JAK (MRWX)
 8                       Defendants.
 9     ________________________________/
10
11
12             VIDEOTAPED DEPOSITION OF PATRICIA RODGERS
13                     Saturday, September 21, 2019
14                           9:09 a.m. - 3:27 p.m.
15                                Kluger Kaplan
16                201 S. Biscayne Boulevard, 27th Floor
17                               Miami, Florida
18
19
20
21     Reported By:
22     Gina Rodriguez, RPR, CRR, CCP
23     JOB No. 3487023
24
25     PAGES 1 - 251

                                                                 Page 1

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:18-cv-07480-JAK-MRW Document 218-9 Filed 12/20/19 Page 23 of 39 Page ID
                                  #:6478

 1             Q.      Okay.     How did you come to be a plaintiff
 2     in this action?
 3                     MS. JONES:      I -- I'll just object with the
 4             caveat that no conversations with any of your
 5             attorneys, don't discuss any of those, but
 6             generally outside of conversations.
 7                     Does that make sense?
 8                     THE WITNESS:       Hmmm.
 9                     MS. JONES:      Okay.      So you can answer.
10     BY MR. PANCHAPAKESAN:
11             Q.      How did you become a plaintiff in this
12     case?        And, again, I don't want to know about
13     conversations --
14             A.      Someone called me on the phone.
15             Q.      Who called you?
16             A.      A lady.
17             Q.      Do you remember her name?
18             A.      No.
19             Q.      Is she an attorney?
20             A.      No.
21             Q.      Was she a distributor?
22             A.      No.     She was a lady wanting to know if I
23     would be interested in speaking to someone about it.
24             Q.      Okay.     Do you know if that lady worked at a
25     law firm?

                                                                Page 239

                                   Veritext Legal Solutions
                                        866 299-5127
Case 2:18-cv-07480-JAK-MRW Document 218-9 Filed 12/20/19 Page 24 of 39 Page ID
                                  #:6479

 1           A.     I don't remember.          She said she worked for
 2     someone, like a agency that looked for people kind of
 3     thing.
 4           Q.     So you were contacted by someone --
 5           A.     She was ad agency or something.
 6           Q.     You think you were contacted by someone who
 7     works for -- for an ad agency, you said?
 8           A.     I don't remember.          It was a lady.
 9           Q.     Okay.    But you -- you weren't contacted by
10     an attorney?
11           A.     No.
12           Q.     And the person you were contacted by, do
13     you know if she worked for an attorney?
14           A.     I don't think so.
15           Q.     Okay.    You think she worked for some
16     agency?
17           A.     Yeah.
18           Q.     Do you know the name of the agency?
19           A.     No.
20           Q.     Do you know anything about the agency?
21           A.     No.
22           Q.     Is it some agency that -- that looks for
23     potential plaintiffs --
24                  MS. JONES:      Object- --
25

                                                                Page 240

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:18-cv-07480-JAK-MRW Document 218-9 Filed 12/20/19 Page 25 of 39 Page ID
                                  #:6480

 1             Q.      It was after that?
 2             A.      It was after that.
 3             Q.      Okay.    Then what happened next after that
 4     call?        Were you -- were you contacted by an attorney?
 5                     MR. ADAR:     If -- if the answer to your
 6             question -- you can go ahead, I'm sorry.
 7                     MS. JONES:      You can answer.        Just no -- no
 8             conversations.
 9             A.      Yes.
10     BY MR. PANCHAPAKESAN:
11             Q.      When was that?        How long after that first
12     call was that?
13             A.      After I gave her the okay.
14             Q.      And -- and who contacted you that second
15     time?
16                     MS. JONES:      You can give him the name of
17             the person.
18             A.      I don't remember his name.
19     BY MR. PANCHAPAKESAN:
20             Q.      Is it Jason Jones?
21             A.      Jason.
22             Q.      All right.      And that was shortly after the
23     first call with -- with this person from an agency?
24             A.      Yes, a lady.
25             Q.      Okay.    Are you -- are you being compensated

                                                                  Page 242

                                   Veritext Legal Solutions
                                        866 299-5127
Case 2:18-cv-07480-JAK-MRW Document 218-9 Filed 12/20/19 Page 26 of 39 Page ID
                                  #:6481

 1           A.     No.
 2           Q.     Is there anywhere else you have records --
 3     existing records in connection with Herbalife?
 4           A.     (Shaking head.)
 5           Q.     Is that a "no"?
 6           A.     No.
 7           Q.     Okay.
 8                  MR. PANCHAPAKESAN:           Why don't we take a
 9           quick break.      I think I'm very close.
10                  THE WITNESS:       Okay.
11                  THE VIDEOGRAPHER:          Off the record.       The
12           time is 3:14.
13        (Recess was held from 3:14 p.m. until 3:22 p.m.)
14                  THE VIDEOGRAPHER:          Back on the record.          The
15           time is 3:22.
16                  MR. PANCHAPAKESAN:           Just -- just a few more
17           questions, Ms. Rodgers.
18     BY MR. PANCHAPAKESAN:
19           Q.     You don't -- you didn't have a prior
20     relationship with Mr. Jones, right?                 He just
21     contacted you?
22           A.     No.
23                  MS. JONES:      I just want to object.           That
24           was misstating the -- I don't think she ever
25           said he contacted her.

                                                                 Page 245

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:18-cv-07480-JAK-MRW Document 218-9 Filed 12/20/19 Page 27 of 39 Page ID
                                  #:6482

 1     BY MR. PANCHAPAKESAN:
 2           Q.     You didn't have a prior relationship before
 3     you spoke with Mr. Jones, right?
 4           A.     No.
 5           Q.     Now, earlier -- and -- and he contacted you
 6     directly, Mr. Jones?
 7                  MS. JONES:      You can answer if you know.
 8           That's --
 9           A.     Yes.
10     BY MR. PANCHAPAKESAN:
11           Q.     Earlier when we were talking about your
12     nutrition club, you had said there were some health
13     issues you faced.
14                  I don't want to get into the specifics,
15     but can you tell me generally what that involved.
16                  MS. JONES:      Objection, form.
17           A.     I just had some health issues.
18                  MS. JONES:      Is there a way you can ask the
19           question without the specifics of her health
20           issues?
21                  MR. PANCHAPAKESAN:           You know, forget about
22           it.    I think we can . . .
23     BY MR. PANCHAPAKESAN:
24           Q.     But you felt those issues were serious
25     enough that it may have taken some time away from the

                                                               Page 246

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:18-cv-07480-JAK-MRW Document 218-9 Filed 12/20/19 Page 28 of 39 Page ID
                                  #:6483

 1                         CERTIFICATE OF REPORTER
 2
 3     STATE OF FLORIDA
 4     COUNTY OF MIAMI-DADE
 5
 6                     I, GINA RODRIGUEZ, Registered
 7         Professional Reporter, Certified Realtime
 8         Reporter, do hereby certify that I was authorized
 9         to and did stenographically report the foregoing
10         videotaped deposition of PATRICIA RODGERS; pages
11         1 through 249; that a review of the transcript
12         was requested; and that the transcript is a true
13         record of my stenographic notes.
14                     I FURTHER CERTIFY that I am not a
15         relative, employee, attorney, or counsel of any
16         of the parties, nor am I a relative or employee
17         of any of the parties' attorneys or counsel
18         connected with the action, nor am I financially
19         interested in the action.
20                     Dated this 8th day of October, 2019.
21
22
23
24                     <%3188,Signature%>
25                     GINA RODRIGUEZ, RPR, CRR

                                                               Page 251

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:18-cv-07480-JAK-MRW Document 218-9 Filed 12/20/19 Page 29 of 39 Page ID
                                  #:6484
                                  JENNIFER NOEL RIBALTA               August 29, 2019


   ·1    · · · · · · · · UNITED STATES DISTRICT COURT

   ·2    · · · CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION

   ·3

   ·4     MICHAEL LAVIGNE, ET AL.,· · · · · ·)
   · ·   ·· · · · · · · · · · · · · · · · · ·)
   ·5     · · · · · · PLAINTIFFS,· · · · · · )
   · ·   ·· · · · · · · · · · · · · · · · · ·)
   ·6     · · · VS.· · · · · · · · · · · · · ) CASE NO. 2:18-cv-07480
   · ·   ·· · · · · · · · · · · · · · · · · ·)· · · · · JAK (MRWx)
   ·7     HERBALIFE LTD., ET AL.,· · · · · · )
   · ·   ·· · · · · · · · · · · · · · · · · ·)
   ·8     · · · · · · DEFENDANTS.· · · · · · )
   · ·   ·___________________________________)
   ·9

   10

   11

   12

   13

   14

   15    · · · ·VIDEOTAPED DEPOSITION OF JENNIFER NOEL RIBALTA

   16    · · · · · · THURSDAY, AUGUST 29, 2019, 9:07 A.M.

   17    · · · · · · · · · LOS ANGELES, CALIFORNIA

   18

   19

   20    · · · · Reported by Laury Wasoff, CSR No. 10995, RPR

   21    · · · · · · · · · · ·CLS Job No. 107888

   22

   23

   24    · · · · · · · ·CENTEXTLEGAL.COM - 855.CENTEXT

   25


                                 CENTEXT LEGAL SERVICES                            1
                                      855.CENTEXT
       Case 2:18-cv-07480-JAK-MRW Document 218-9 Filed 12/20/19 Page 30 of 39 Page ID
                                         #:6485
                                         JENNIFER NOEL RIBALTA               August 29, 2019


11:03:40   ·1   photography business.
11:03:48   ·2   · · Q.· ·Now, you had been freelancing up until
11:03:51   ·3   then.· Is that right?
11:03:53   ·4   · · A.· ·Assisting and freelancing a little bit,
11:03:56   ·5   yeah.
11:03:58   ·6   · · Q.· ·About how much of your time was spent
11:04:06   ·7   working at the photo lab?
11:04:09   ·8   · · A.· ·How many hours a day?
11:04:11   ·9   · · Q.· ·Was it a full-time job?
11:04:12   10   · · A.· ·Oh, yeah.· Uh-huh.
11:04:18   11   · · Q.· ·And then when did you do your freelance
11:04:20   12   photography work?
11:04:22   13   · · A.· ·I would do that on the side.· But mostly I
11:04:24   14   did that in the time that I was living back in
11:04:29   15   Dunedin during that six, eight months when I wasn't
11:04:34   16   working at the lab.· But I did take little jobs
11:04:37   17   while I worked at the lab too.
11:04:39   18   · · Q.· ·And forgive me because I didn't put it in
11:04:41   19   my notes, but that would have been around 2005?
11:04:46   20   · · A.· ·Yes.
11:04:50   21   · · Q.· ·When and how were you -- strike that.
11:04:57   22   · · · · ·When did you first become interested in
11:04:59   23   being a class representative in this case?
11:05:02   24   · · A.· ·I don't remember an exact date, but it was
11:05:06   25   two years ago.· Probably two and a half years ago.


                                        CENTEXT LEGAL SERVICES                           84
                                             855.CENTEXT                                   YVer1f
       Case 2:18-cv-07480-JAK-MRW Document 218-9 Filed 12/20/19 Page 31 of 39 Page ID
                                         #:6486
                                         JENNIFER NOEL RIBALTA               August 29, 2019


11:05:10   ·1   So that was what?· 2017 maybe.
11:05:22   ·2   · · Q.· ·How did you become aware of the
11:05:24   ·3   possibility?
11:05:24   ·4   · · A.· ·From a phone call that I got from my
11:05:26   ·5   lawyer.
11:05:27   ·6   · · Q.· ·And who was your lawyer?
11:05:28   ·7   · · A.· ·Jason Jones.
11:05:30   ·8   · · Q.· ·And you had had -- had you had any previous
11:05:35   ·9   contact with Mr. Jones?
11:05:36   10   · · A.· ·Never.
11:05:36   11   · · Q.· ·So this was what might be called a cold
11:05:39   12   call?
11:05:39   13   · · A.· ·Yes.
11:05:52   14   · · MR. DROOKS:· Etan, are you going to assert
11:05:54   15   privilege as to anything that was discussed, I
11:05:56   16   assume?
11:05:57   17   · · MR. MARK:· Yes.
11:05:57   18   · · MR. DROOKS:· Okay.· So I don't need to ask
11:06:00   19   questions to elicit the privilege?
11:06:02   20   · · MR. MARK:· No.
11:06:08   21   · · MR. DROOKS:· Can we go off the record for a
11:06:09   22   moment?
11:06:10   23   · · MR. MARK:· Sure.
11:06:11   24   · · THE VIDEOGRAPHER:· We are now off the record.
11:06:12   25   The time is 11:06 A.M.


                                        CENTEXT LEGAL SERVICES                           85
                                             855.CENTEXT                                   YVer1f
       Case 2:18-cv-07480-JAK-MRW Document 218-9 Filed 12/20/19 Page 32 of 39 Page ID
                                         #:6487
                                         JENNIFER NOEL RIBALTA               August 29, 2019


11:06:13   ·1   · · · · · · ·(Off the record.)
11:06:52   ·2   · · THE VIDEOGRAPHER:· We are now back on the
11:06:53   ·3   record.· The time is 11:06 A.M.
11:06:56   ·4   · · Q.· ·BY MR. DROOKS:· About how much time passed
11:06:57   ·5   between the time you first spoke to Mr. Jones and
11:07:01   ·6   the time you agreed to serve as class
11:07:04   ·7   representative?
11:07:08   ·8   · · A.· ·I don't know exactly, but it wasn't right
11:07:10   ·9   away.· It was at least a couple weeks.· Maybe even a
11:07:13   10   month or two.
11:07:14   11   · · Q.· ·Why did you decide to serve as a class
11:07:16   12   representative in this lawsuit?
11:07:19   13   · · A.· ·Because I feel like there's a lot of people
11:07:21   14   that had the same situation happen to me, losing
11:07:28   15   money, and feel like Herbalife needs to be held
11:07:32   16   accountable for, like, the misdirection, I guess.              I
11:07:42   17   feel like these people need a voice.· And it would
11:07:46   18   be nice to get some of the money back that I lost.
11:07:49   19   · · Q.· ·Now, when you say the money that you lost,
11:07:52   20   what are you referring to?
11:07:55   21   · · A.· ·All the loss in money that I had from
11:07:58   22   putting into the business.
11:07:59   23   · · Q.· ·The money that you spent pursuing the
11:08:01   24   business opportunity?
11:08:02   25   · · A.· ·Correct.


                                        CENTEXT LEGAL SERVICES                           86
                                             855.CENTEXT                                   YVer1f
Case 2:18-cv-07480-JAK-MRW Document 218-9 Filed 12/20/19 Page 33 of 39 Page ID
                                  #:6488
                                  JENNIFER NOEL RIBALTA               August 29, 2019


   ·1   STATE OF CALIFORNIA· · )
   · · ·· · · · · · · · · · · ·)
   ·2   COUNTY OF LOS ANGELES· )

   ·3

   ·4    · · I, Laury Wasoff, Certified Shorthand Reporter

   ·5    No. 10995, Do Hereby Certify:

   ·6    · · That prior to being examined, the witness named in the

   ·7    foregoing deposition was by me duly sworn to testify to

   ·8    the truth, the whole truth, and nothing but the truth;

   ·9    · · That said deposition was taken down by me in shorthand

   10    at the time and place therein named and thereafter

   11    transcribed under my direction, and the same is a true,

   12    correct, and complete transcript of my shorthand notes so

   13    taken.

   14    · · That if the foregoing pertains to the original

   15    transcript of a deposition in a federal case, before

   16    completion of the proceedings, review of the transcript

   17    {x} was· { } was not requested.

   18    · · I further certify that I am not in any way interested

   19    in the outcome of this action.

   20    · · In witness whereof, I have hereunto subscribed my name

   21    this 13th day of September, 2019.

   22

   23

   24   · · · · · · · · · · · ________________________________
   · · ·· · · · · · · · · · · LAURY WASOFF, CSR NO. 10995, RPR
   25


                                 CENTEXT LEGAL SERVICES                          320
                                      855.CENTEXT
Case 2:18-cv-07480-JAK-MRW Document 218-9 Filed 12/20/19 Page 34 of 39 Page ID
                                  #:6489
                                      IZAAR VALDEZ                    August 29, 2019


   ·1    · · · · · · · UNITED STATES DISTRICT COURT

   ·2    · · CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION

   ·3

   ·4     ·MICHAEL LAVIGNE, et al,· · · · · ·)
   · ·   ·· · · · · · · · · · · · · · · · · ·)
   ·5     · · · · · · · · Plaintiffs,· · · · )
   · ·   ·· · · · · · · · · · · · · · · · · ·)
   ·6     · · · · ·vs.· · · · · · · · · · · ·) Case No. 2:18-cv
   · ·   ·· · · · · · · · · · · · · · · · · ·) 07480-JAK(MRWx)
   ·7     HERBALIFE LTD., et al,· · · · · · ·)
   · ·   ·· · · · · · · · · · · · · · · · · ·)
   ·8     · · · · · · · · · · · · · · · · · ·)
   · ·   ·· · · · · · · · Defendants.· · · · )
   ·9     ___________________________________)

   10

   11

   12

   13

   14    · · · · · ·VIDEOTAPED DEPOSITION OF IZAAR VALDEZ

   15    · · · · · · · · ·Los Angeles, California

   16    · · · · · · · · · · ·August 29, 2019

   17

   18

   19

   20

   21

   22   Reported By:
   · · ·NANCY KRAMER, CSR 8756
   23

   24

   25


                                 CENTEXT LEGAL SERVICES                            1
                                      855.CENTEXT
       Case 2:18-cv-07480-JAK-MRW Document 218-9 Filed 12/20/19 Page 35 of 39 Page ID
                                         #:6490
                                             IZAAR VALDEZ                    August 29, 2019


01:18:44   ·1   BY MR. CHAN:
01:18:44   ·2   · · ·Q· ·Sure.· Do you understand who the lawyers are
01:18:47   ·3   representing you in this case?
01:18:49   ·4   · · ·A· ·Oh, yes, I do, sir.· Yes.
01:18:50   ·5   · · ·Q· ·When did you first make contact with them or
01:18:52   ·6   have contact with them?
01:18:54   ·7   · · ·A· ·I made contact with them through my father.· My
01:18:57   ·8   father talked to me about them.
01:19:01   ·9   · · ·Q· ·What did your father say?
01:19:02   10   · · ·A· ·That he spoke to them and they were attorneys
01:19:07   11   willing to help us.
01:19:10   12   · · ·Q· ·Did he tell you how he got in touch with the
01:19:13   13   lawyers?
01:19:14   14   · · · · ·MS. JONES:· Objection.· Form.
01:19:15   15   · · · · ·THE WITNESS:· Yes.
01:19:16   16   BY MR. CHAN:
01:19:16   17   · · ·Q· ·What did he say?
01:19:17   18   · · ·A· ·A friend.· A friend of him that actually went
01:19:20   19   through the same situation, but I don't know the person.
01:19:23   20   · · ·Q· ·You don't know the friend's name?
01:19:24   21   · · ·A· ·No.
01:19:25   22   · · ·Q· ·Do you remember when -- when was this?
01:19:27   23   · · ·A· ·I was living in New Jersey when he talked to me
01:19:29   24   about it, two years ago.
01:19:30   25   · · ·Q· ·You've got to just let me just finish the


                                        CENTEXT LEGAL SERVICES                           16
                                             855.CENTEXT                                   YVer1f
       Case 2:18-cv-07480-JAK-MRW Document 218-9 Filed 12/20/19 Page 36 of 39 Page ID
                                         #:6491
                                             IZAAR VALDEZ                    August 29, 2019


01:19:33   ·1   question so she can get the answer.
01:19:36   ·2   · · · · ·So it was two years ago that you first had this
01:19:39   ·3   conversation with your father about the class lawyers?
01:19:40   ·4   · · ·A· ·Yes, sir.
01:19:41   ·5   · · ·Q· ·Do you remember when?
01:19:43   ·6   · · ·A· ·No, I can't remember when exactly.
01:19:45   ·7   · · ·Q· ·And do you remember what he said about how he
01:19:48   ·8   got in touch with the class lawyers?
01:19:51   ·9   · · ·A· ·He was doing a job, a construction job at this
01:19:55   10   person's house and that's how they came up with the
01:19:58   11   conversation.· That's how I know that it was a friend
01:20:01   12   because he was telling me, "Oh, I was doing a job and
01:20:04   13   this person told me that we could get help" and that's
01:20:07   14   how he told me.
01:20:10   15   · · ·Q· ·Did he tell anything else about what the
01:20:14   16   lawyers were proposing to do or could do?
01:20:17   17   · · · · ·MS. JONES:· Objection.· Form.
01:20:18   18   · · · · ·THE WITNESS:· No.· He said I just needed to
01:20:23   19   talk to them.
01:20:23   20   BY MR. CHAN:
01:20:24   21   · · ·Q· ·When did you first talk with your lawyers in
01:20:25   22   this case?
01:20:27   23   · · ·A· ·It was about a month later after my dad spoke
01:20:30   24   to me about it.
01:20:33   25   · · ·Q· ·And you were still in New Jersey at the time?


                                        CENTEXT LEGAL SERVICES                           17
                                             855.CENTEXT                                   YVer1f
       Case 2:18-cv-07480-JAK-MRW Document 218-9 Filed 12/20/19 Page 37 of 39 Page ID
                                         #:6492
                                             IZAAR VALDEZ                    August 29, 2019


01:20:36   ·1   · · ·A· ·Yes, sir.
01:20:37   ·2   · · ·Q· ·Did you talk to anyone else about joining in
01:20:41   ·3   this lawsuit, other than your lawyers?
01:20:44   ·4   · · ·A· ·No.
01:20:44   ·5   · · ·Q· ·Did you talk to your father about it?
01:20:47   ·6   · · ·A· ·He's -- he's -- yeah, he knows.· He's
01:20:50   ·7   willing -- like, he's in the case.
01:20:52   ·8   · · ·Q· ·Did you have any discussions with your father
01:20:55   ·9   before you agreed to have the lawyers represent you in
01:20:59   10   the case?
01:20:59   11   · · ·A· ·No.
01:21:01   12   · · ·Q· ·Did you have any discussions with your father
01:21:03   13   about whether you should engage or hire the lawyers to
01:21:09   14   represent you?
01:21:11   15   · · ·A· ·No, because we knew.· We knew how much, you
01:21:15   16   know, we went through and how much we lost and we needed
01:21:18   17   help.· So we were working as a team with Herbalife.· So
01:21:23   18   we knew all the struggle, so we were just agreeing to
01:21:27   19   look for help.
01:21:28   20   · · ·Q· ·What did your father tell you about whether the
01:21:32   21   lawyers would charge you money or how you'd pay for
01:21:35   22   lawyers?
01:21:35   23   · · · · ·MS. JONES:· Objection.· Form.
01:21:37   24   · · · · ·THE WITNESS:· We didn't talk about that.
           25   ·///


                                        CENTEXT LEGAL SERVICES                           18
                                             855.CENTEXT                                   YVer1f
       Case 2:18-cv-07480-JAK-MRW Document 218-9 Filed 12/20/19 Page 38 of 39 Page ID
                                         #:6493
                                             IZAAR VALDEZ                    August 29, 2019


01:21:38   ·1   BY MR. CHAN:
01:21:40   ·2   · · ·Q· ·Did you have any discussions about that at any
01:21:42   ·3   point?
01:21:42   ·4   · · ·A· ·No.· Because a month later I spoke to Jason and
01:21:48   ·5   he never mentioned to me I had to pay anything.
01:21:52   ·6   · · ·Q· ·So you never had any discussions with your
01:21:54   ·7   father about paying for the lawyers before you actually
01:21:56   ·8   agreed to hire the lawyers?
01:21:59   ·9   · · ·A· ·No, sir.
01:22:00   10   · · ·Q· ·Why did you decide to serve as a class
01:22:03   11   representative in this lawsuit?
01:22:05   12   · · ·A· ·Honestly, being my second time trying to do the
01:22:10   13   Herbalife business and not being successful about it, I
01:22:14   14   think that I could be part of something positive towards
01:22:19   15   so many hundreds of people that actually is going
01:22:22   16   through the same thing.· And I know that maybe me
01:22:26   17   standing up to look up for a solution, that can help
01:22:28   18   others.· That's how I thought about it.
01:22:31   19   · · ·Q· ·Are you receiving any compensation to serve as
01:22:34   20   a class representative?
01:22:34   21   · · ·A· ·No.
01:22:35   22   · · ·Q· ·Have you been promised any compensation --
01:22:40   23   · · ·A· ·No, sir.
01:22:40   24   · · ·Q· ·-- to serve as a class rep?
01:22:40   25   · · ·A· ·No.


                                        CENTEXT LEGAL SERVICES                           19
                                             855.CENTEXT                                   YVer1f
Case 2:18-cv-07480-JAK-MRW Document 218-9 Filed 12/20/19 Page 39 of 39 Page ID
                                  #:6494
                                      IZAAR VALDEZ                    August 29, 2019


   ·1    · · · · · · · · ·REPORTER'S CERTIFICATION

   ·2

   ·3    · · I, Cheryl M. Haab, Certified Shorthand Reporter in and

   ·4    for the State of California, do hereby certify:

   ·5

   ·6    · · That the foregoing witness was duly sworn; that the

   ·7    deposition was then taken before me at the time and place

   ·8    herein set forth; that the testimony and proceedings were

   ·9    reported stenographically by me and later transcribed into

   10    typewriting under my direction; that the foregoing is a

   11    true record of the testimony and proceedings taken at that

   12    time.

   13    · · · · ·Further, that if the foregoing pertains to the

   14    original transcript of a deposition in a federal case,

   15    before completion of the proceedings, review of the

   16    transcript [ X ] was [· ] was not requested.

   17

   18    · · IN WITNESS WHEREOF, I have subscribed my name on this

   19    date: September 17, 2019.

   20

   21

   22

   23

   24   · · · · · ______________________________________________
   · · ·· · · · · ·Cheryl M. Haab, CSR No. 13600, RPR, CCRR, CLR
   25


                                 CENTEXT LEGAL SERVICES                          162
                                      855.CENTEXT
